DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  “form” should be “from”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 8, 12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (US 20120111441 A1) in view of Bruck (US 20140001199 A1) and Will (US 20150310694 A1).
Regarding claim 1, Burrows discloses: 
Claim 1 (Original) A system for distributing one or more products, the system comprising: 
	a device for refilling a container with the one or more products (fig. 1 element 1), the device comprising: a supply tank configured to retain the one or more products (paragraph 43 “large storage tank”); 

Burrows fails to disclose:
at least one communication network; 
a distribution server comprising: a distribution server communication interface; and a distribution server processing unit operable to communicate with the distribution server communication interface;
a sensor configured to detect a level of the one or more products in the supply tank; a device communication interface operable to communicate with the distribution server via the communication network; and a device processing unit operable to communicate with 

However Bruck discloses
1) equipping vending apparatus storage tanks with sensors configured to detect a level of one or more products in a supply tank (paragraph 27) 
2) a distribution server comprising: a distribution server communication interface; and a distribution server processing unit operable to communicate with the distribution server communication interface (paragraph 24 offsite server receives information regarding fill level);
3) at least one communication network (paragraph 24 communication over cellular network)
4) a device communication interface operable to communicate with the distribution server via the communication network; and a device processing unit operable to communicate with the sensor, the device processing unit operable to: receive a signal from the sensor, the signal indicating the level of the one or more products in the supply 

It would have been obvious to one of ordinary skill in the art to combine these teachings with those of Burrows by equipping the vending machine with sensors and reporting inventory/stock levels to a server for management purposes. The motivation for the combination is improved serviceability of the vending machine (paragraph 23).

Burrows as modified still fails to disclose: 
determine whether the level of the one or more products in the supply tank is below a minimum threshold level; when the level of the one or more products in the supply tank is below the minimum threshold level, generate a request for a distributor to distribute more of the one or more products to the device; and communicate the request for the distributor to distribute more of the one or more products to the device to the distribution server via the communication network.

However Will discloses:
; determine whether the level of the one or more products in the supply tank is below a minimum threshold level; when the level of the one or more products in the supply tank is below the minimum threshold level (paragraph 59 determine if inventory is less than a threshold), generate a request for a distributor to distribute more of the one or more products to the device (paragraph 72); and communicate the request for the distributor to distribute more of the one or more products to the device to the distribution server via 

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Burrows as modified by tracking inventory and triggering restock by communicating to an appropriate person when inventory is below a threshold. The motivation for the combination is to prevent unnecessary refill trips (paragraph 59).

Regarding claim 3, Burrows as modified fails to disclose and Bruck further discloses a sensor positioned adjacent to the supply tank (paragraph 27). It would have been obvious to one of ordinary skill in the art to further combine this teaching with Burrows as modified by using sensors adjacent to the tanks. The motivation for the combination is improved serviceability of the vending machine (paragraph 23).

Regarding claim 4, Burrows further discloses:
Claim 4 (Currently amended) The system of claim 1, wherein the device comprises a housing (fig. 1) and a dispensing head to dispense the one or more products into the container (paragraph 10 spout), the housing comprising a positioner plate configured to support the container in a position to receive the one or more products from the dispensing head (fig. 1 element 3, paragraph 12 indentation in platform).

claim 5, Burrows discloses wherein a top surface of the positioner plate includes contours to conform to a bottom portion of at least one container (paragraph 12 indentation in platform).

Regarding claim 7, Burrows discloses, wherein the housing includes an opening and an interior volume extending inwardly from the opening, the interior volume being sized to contain the container while the container is being refilled (fig. 1).

Regarding claim 8, Burrows discloses wherein the housing further comprises a door configured to cover the opening (paragraph 44 safety door).

Regarding claim 12, Burrows discloses wherein the dispensing head is configured to receive more than one product form the supply tank and provide the more than one product to the container (paragraph 10 Detergents through one spout, i.e. plural products).

Regarding claim 15, Burrows discloses wherein the one or more products are bulk products (paragraph 41 bulk fluids)

Regarding claim 16, Burrows discloses wherein the one or more products are liquid bulk products (paragraph 41 liquid).

claim 17, Burrows discloses wherein the one or more products are solid bulk products (paragraph 41 powder).

Regarding claim 18, Burrows discloses wherein the one or more products include a soap such as a liquid laundry detergent, hand soap, shampoo or all-purpose soap (paragraph 42 detergent).

Claims 19 and 20 are rejected for the same reasons as claim 1.
Claims 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows in view of Bruck and Will as applied to claim 1 above, and further in view of Tansey (US 10846975 B2).
Regarding claim 2, Burrows as modified fails to disclose and Tansey discloses a sensor located within a tank (figure 18C element 165). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Burrows as modified by measuring level using an internal sensor. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Burrows as modified differs from the claimed invention in the sensor position. Tansey discloses internal sensors. One of ordinary skill in the art could have predictably applied any known way of measuring material in a container.

Regarding claim 6, Burrows fails to disclose and Tansey discloses a container elevator to raise and/or lower a container within a housing relative to a dispensing head (column .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows in view of Bruck and Will as applied to claim 8 above, and further in view of Carter (US 20130240084 A1).
Regarding claim 9, Burrows as modified fails to disclose and Carter discloses comprising a gate sensor communicatively coupled to the supply tank and configured to detect when the door does not cover the opening, the gate sensor configured to generate a signal that inhibits transfer of the one or more products from the supply tank to the dispensing head when the door does not cover the opening (page 4 claim 11 pump only operates when door is detected to be closed). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Burrows as modified by limiting filling until the door is closed. The motivation for the combination is to prevent issues in filling (paragraph 21).
Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows in view of Bruck and Will as applied to claim 1 above, and further in view of Schick (US 20190062137 A1).
Regarding claims 10 and 11, Burrows as modified fails to disclose and Schick discloses a device for refilling a container including an images device that is positioned in the interior of a housing (paragraph 17). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Burrows as modified by .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows in view of Bruck and Will as applied to claim 12 above, and further in view of Brown (US 6578763 B1).
Regarding claim 13, Burrows as modified fails to disclose and Brown discloses wherein the dispensing head is configured to receive four products form the supply tank and provide the four products to the container (fig. 1, column 3 10-13 five different products). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Burrows as modified by supplying at least four products through a single spout. The motivation for the combination is to reduce solid waste (column 1 39-40).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows in view of Bruck and Will as applied to claim 12 above, and further in view of Tansey (US 10846975 B2).
Regarding claim 14, Burrows as modified fails to disclose the additional subject matter of claim 14. However Tansey discloses wherein the dispensing head is positioned above a positioner plate and is rotatable (fig. 11). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Burrows by using a plurality of dispensing heads that are swappable. The motivation for the combination is to support multiple container types (column 13 1-3).
Burrows as modified still fails to disclose the rotation axis being a vertical axis extending through the positioning plate. However it has been held that rearrangement of parts is obvious to one of ordinary skill in the art (see MPEP 2144.04(VI)(C)). Thus it would .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arcand (US 20150375984 A1), Dewald (US 20130126042 A1), Dudek (US 20020091596 A1), Fleishman (US 20130090759 A1), Grottini (US 9751745 B2), Hodges (US 20160200463 A1), Jagannathan (US 20170283236 A1), Lock (US 20080290107 A1), Morales (US 7571586 B1), Perez Vales (US 20030057234 A1) and Ray (US 20170022045 A1) all disclose various implementations of machines for dispensing bulk liquids/materials, but nothing of particular relevance to the claims of this application as presently drafted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687